HTY Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of four (4) Trustees to serve for a three-year term ending at the 2017 Annual Meeting of Shareholders. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. Votes For Votes Withheld Independent Trustees William H. Cunningham 7,727,708.172 145,697.655 Grace K. Fey 7,702,271.895 171,133.932 Hassell H. McClellan 7,732,439.241 140,966.586 Gregory A. Russo 7,722,818.419 150,587.408 Trustees whose term of office continued after the Annual Meeting of Shareholders because they were not up for election are: Charles L. Bardelis, Craig Bromley, Peter S. Burgess, Theron S.
